UNITEDSST 27 ES BSSKRVETCD COURT, BOSTHERS DSTRIEGH OF BLORIDA
www.fisb.uscourts.gov
CHAPTER 13_PLAN (Individual Adjustment of Debts)
Original Plan
Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
—) _ Fourth Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)

OU

 

 

DEBTOR: Linda Giaccio JOINT DEBTOR: CASE NO.:20-15363-BKC-SMG
SS#: xxx-xx- 4046 . SS#: XXX-XX-
I. NOTICES

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1(C)(5), 3015-1(B\{2), and 3015-2. Debtor(s) must commence plan payments within 30 days
of filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim

may be reduced, modified or eliminated.

To Al! Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one

box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section II, which may result in a
partial payment or no payment at all to the secured creditor

[] Included ><] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
out in Section HI

[_] Included [] Not included

 

 

Nonstandard provisions, set out in Section VIH [-] Included &] Not included

 

 

 

 

I.

ill,

PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S) ATTORNEY’S FEE

A.

A.

MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any
unused amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $393.38 for months 1 to 7: 4. $632.50 for months 15 to 36;
2. $1,650.00 for months 8 to 8:
3. $702.51 for months 9 to 14;

DEBTOR(S) ATTORNEY’S FEE: [] NONE __[[] PROBONO
Total Fees: $ 8,825.00 Total Paid: $ 1,000.00 Balance Due: $ 7,825.00

Payable $ 356.16/month (Months | to 7) Payable $1,500.00/month (Months 8 to 8) Payable $638.65/month (Months 9 to 14)
Allowed fees under LR 2016-1(B}{2) are itemized below:

 

 

 

 

$4,500.00 (Attorney Fees), $150.00 (Costs) and $2,600.00 (MMM Fee}, $525.00 (Motion to Extend Stay),
$525.00 (First MP) & $525.00 (Third MP}

Applications for compensation must be filed for all fees over and above the Court’s Guidelines for Compensation.

TREATMENT OF SECURED CLAIMS

SECURED CLAIMS: NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Arrearage/ Payoff on Petition Date $
Address: [_] Arrears Payment (Cure) $ ‘month (Months to )
[_] Regular Payment (Maintain) $__/month (Months__ to )
[] MMM Adequate Protection $ / month (Months to _)
[_] MMM PPP Permanent Payment $__/month (Months to )
L] Payoff (Including _% monthly interest) $ /month (Months to?)
Last 4 Digits of Cc] $ ‘month (Months to )
Account No.: Other:

 

 

 

LF-31 (rev. 10/01/17) Page 1 of 6

 
Debtor(s):_Linda Giaccio Case number:_20-15363-BKC-SMG

Case 20-15363-SMG Doc76 Filed 12/23/20 Page 2 of 6

Real Property

(_] Principal Residence
[-] Other Real Property
Address of Collateral:

Check one below for Real Property:

C] Escrow is included in the regular payments
[] The debtor(s} will pay [[] taxes [] insurance directly

 

Personal Property/Vehicle
[_] Description of Collateral:

B. VALUATION OF COLLATERAL: [x] NONE
IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON

YOU PURSUANT TO BR 7004 AND LR 3015-3.

1, REAL PROPERTY: NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Creditor: Value of Collateral: $ Payment
Address: Amount of Creditor’s Lien: $
Total paid in plan: $
Last 4 Digits of Account No.: Interest Rate: %
$s {month (Months___ to__)
Real Property Check one below:
[_] Principal Residence [J Escrow is included in the monthly
[_] Other Real Property mortgage payment listed in this section
Address of Collateral: [_] The debtor(s) wil! pay [_] taxes
L_] insurance directly
2. VEHICLE(S): NONE
1. Creditor: Value of Collateral: $ Payment
Address: Amount of Creditor’s Lien: $
Total paid in plan: $
Last 4 Digits of Account No.: Interest Rate:_—
VIN: $ ‘month (Months to
Description of Collateral: )
Check one below:
[[] Claim incurred 910 days or more pre-
petition
{_] Claim incurred less than 910 days pre-
petition
3. PERSONAL PROPERTY: [X] NONE
1. Creditor: Value of Collateral: $ Payment
Address: Amount of Creditor’s Lien: $
Total paid in plan: $
Last 4 Digits of Account No.: Interest Rate:_— %
$____ /month (Months to
Description of Collateral: }
Check one below:
(] Claim incurred 1 year or mote pre-
petition
LF-31 (rev. 10/01/17) Page 2 of 6

 

 
Case 20-15363-SMG Doc 76 Filed 12P2b{pre): Lima giacginn fe number: 20-15363-BKC-SMG

 

L_] Claim incurred less than one year pre-
petition

 

 

 

 

C. LIEN AVOIDANCE [X] NONE
E.] Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that
they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
7004 and LR 3015-3.

l. Creditor: Collateral:
Address:

 

 

Exemption:

 

 

Last 4 Digits of Account No.:

 

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shal] not
receive a distribution from the Chapter 13 Trustee.
xX] NONE
(] The debtor{s} elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s}
request that upon confirmation of this plan, the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.
[] Other:

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle. etc.)

 

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution from the Chapter 13 Trustee.
[.] NONE
EX] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan, the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)’ state law contract

 

rights.
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
1. M+T Bank X4664 Homestead Property-2230 N.E. 38" Street, Lighthouse Point, Florida 33064

 

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

 

A. ADMINISTRATIVE FEES OTHER THAN DEBTOR(SY ATTORNEY'S FEE: [x] NONE

 

 

Name:

Payment Address:

Total Due $

Payable $ /month (Months to )
B. INTERNAL REVENUE SERVICE: Bd NONE

Total Due $ Total Payment $

Payable $ /month (Months to )

Cc. DOMESTIC SUPPORT OBLIGATION(S): [IX] NONE ["] CURRENT AND PAID OUTSIDE. ©
Name of Creditor:
LF31 (rev. J 0/01/17) Page 3 of 6

 
Case 20-15363-SMG Doc76_ Filed 1De@7eQLingadiiescip Gf number: 20-15363-BKC-SMG

 

Payment Address:

Total Due §

Payable $ ‘month (Months to )

Regular Payment (if applicable) $ (Months to }

D. OTHER: [J NONE
Name of Creditor:
Address:
Total Due $
Payable $ /month (Months to }

Regular Payment (if applicable) $ (Months to )

 

 

 

Vv. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0 ‘month (Months _1 to 14) Pay $575.00 ‘month (Months 15 to 36)
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. []} Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims, ..:

C. SEPARATELY CLASSIFIED: I] NONE
Name of Creditor:
Address:
Last 4 Digits of Account No.:

Basis for Separate Classification

Payable $ /month (Months to )

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

 

 

VL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in
this section shal? not receive a distribution from the Chapter 13 Trustee.
CJ NONE

EX] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)’ state law contract rights.

Name of Creditor Collateral Acct. No.(Last 4 Digits) Assume/Reject
1. Mahendra & Kashmira Patel Lease-610 Littlecroft Road, Upper Darby, PA 19081 ([[] Assume [Xx] Reject
VII. INCOME TAX RETURNS AND REFUNDS [_] NONE
[J] Debtor(s) will not provide tax returns unless requested by any interested party pursuant to 11 U.S.C. § 521,

Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May 15th
during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase, debtor(s)
shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of allowed
unsecured claims.

[Broward/Palm Beach cases]

[] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the Trustee
with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall provide the
trustee (but not file with the Court) with verification of their disposable income if their gross houschold income increases by
more than 3% over the previous year’s income [Miami cases].

VHI. NON-STANDARD PLAN PROVISIONS NONE

(J Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

LF-31 (rev. 10/01/17) Page 4 of 6

 
Case 20-15363-SMG Doc 76 Filed 1Apstayitsy Lite Giacéocfage mumber:_20-15363-BKC-SMG

 

 

 

 

 

 

 

 

[] Mortgage Modification Mediation

 

 

The debtor has filed a Verified Motion for Referral ta MMM with: ___ (“Lender”),
loan number , for real property located
at -The parties shall timely comply with all requirements of the Order of Referral to

 

MMM and all Administrative Orders/Local Rules regarding MMM. While the MMM is pending and until the
trial/interim payment plan or the permanent mortgage modification/permanent payment is established by the parties,
absent Court order to the contrary, the debtor has included a post-petition monthly plan payment (a) with respect to
the debtor’s homestead, of no less than the lower of the ptepetition monthly contractual mortgage payment or 31%
of the debtor’s gross monthly income (after deducting any amount paid toward HOA fees due for the property) and
(b) with respect to income producing property, of no less than 75% of the gross income generated by such property,
as a good faith adequate protection payment to the lender. All payments shall be considered timely upon receipt by
the trustee and not upon receipt by the lender,

Until the MMM is completed and the Final Report of Mortgage Modification Mediator is filed, any objection to the
lender’s proof of claim on the real property described above shall be held in abeyance as to the regular payment
and mortgage arrearage stated in the proof of claim only. The debtor shall assert any and all other objections to the
proof of claim prior to confirmation of the plan or modified plan.

If the debtor, co-obligor/co-borrower or other third party (if applicable) and the tender agree to a settlement as a
resuit of the pending MMM, the debtor will file the MMM Local Form “Ex Parte Motion to Approve Mortgage
Modification Agreement with Lender” (or Self-Represented Debtor’s Motion to Approve Mortgage Modification
Agreement with Lender) no later than 14 calendar days following settlement. Once the settlement is approved by the
Court, the debtor shall immediately amend or modify the plan to reflect the settlement and the lender shall amend its
Proof of Claim to reflect the settlement, as applicable. -

If a settlement is reached after the plan is confirmed, the debtor will file a motion to modify the plan no later than
30 calendar days following approval of the settlement by the Court and the Lender shall have leave to amend its
Proof of Claim to reflect the settlement reached after confirmation of the plan. The parties will then timely comply
with any and all requirements necessary to complete the settlement.

In the event the debtor receives any financial benefit from the lender as part of any agreement, the debtor shall
immediately disclose the financial benefit to the Court and the trustee and amend or modify the plan accordingly.

Hf the lender and the debtor fail to reach a settlement, then no later than 14 calendar days after the mediator’s Final
Report is filed, the debtor will amend or modify the plan to (a) conform to the lender’s Proof of Claim (if the iender
has filed a Proof of Claim), without limiting the Debtor’s right to object to the claim or proceed with a motion to
value; or (b) provide that the real property will be “treated outside the plan.” If the property is “treated outside the
plan,” the lender will be entitled to in rem stay relief to pursue available state court remedies against the property.
Notwithstanding the foregoing, lender may file a motion to confirm that the automatic stay is not in efféct as to the real

property.

Confirmation of the plan will be without prejudice to the assertion of any rights the lender has to address payment of
its Proof of Claim,

LF-3} (rev.10/01/17) Page 5 of 6
 

Case 20-15363-SMG WwotG_LiftheGiachia/2 2/20 CaPaupoe6 BER 1S BisArAKCSMG

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

| declare that the foregoing chapter |3 plan is true and correct under penalty of perjury.

Debtor Date Joint Debtor Date

 

Attorney with permission to Date
sign on Debtor(s)" behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if aot represented by counsel, certifies that the wording and order
of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan contains no
nonstandard provisions other than those set out in paragraph VIII. .

LFA 1 (rew.1OfO 1/175 Page 6 of 6

 
